      Case 2:21-cv-00078-JCM-EJY Document 15 Filed 02/18/21 Page 1 of 2




 1   GOLDSMITH & GUYMON, P.C.
     Dara J. Goldsmith, Esq.
 2   Nevada Bar No. 4270
     dgoldsmith@goldguylaw.com
 3   Jolm L. Waite III, Esq.
     Nevada Bar No. 15110
 4   jwaite@goldguylaw.com
     2055 Village Center Circle
 5   Las Vegas, Nevada 89134
     Phone(702) 873-9500
 6   Fax(702) 873-9600
     Attorneys for Robert 0. McMaster,
 7   Special Administrator of the Estate of
     Demetrios A. Dalacas
 8
                                   UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10   ALLIED WORLD SPECIALTY INS.                 )
     CO., et al.                                 )
11                                               )
             Plaintiffs,                         )
12                                               )
     V.                                          )          CIVIL ACTION NO.: 2:21-CV-00078-JCM-EJY
13                                               )
     LISA M. LEE, as Special Administrator of )
14   the Estate of Demetrios A. Dalacas, et al., )
                                                 )
15           Defendants.                         )
16
17                  STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME
                                       (First Request)
18
19          This Stipulation and [Proposed] Order to Extend Time, pursuant to Local Rule IA 6-1
20 ("Stipulation"), is made and entered into by Robert 0. McMaster, as Special Administrator of the Estate
21   of Demetrios A. Dalacas("McMaster") and Allied World Specialty Insurance Company f/k/a Darwin
22   National Assurance Company and Allied World Insurance Company ("Plaintiff'). This is the first
23   request for an extension of McMaster's deadline to file a responsive pleading and/or answer. The
24 purpose of this Stipulation is to extend the date for McMaster's responsive pleading and/or answer to
25   Plaintiff's Complaint until April 9, 2021, for the following reasons:
26   1.     McMaster was appointed as the Special Administrator of the Estate of Demetrios A. Dalacas on
27          November 13, 2020, by order of the Probate Court, District Court, Clark County, Nevada in Case
28          No. P-20-104354-E.


                                                        1
      Case 2:21-cv-00078-JCM-EJY Document 15 Filed 02/18/21 Page 2 of 2




 1   2.     Unbeknownst to McMaster, a prior probate estate for Decedent Demetrios A. Dalacas, had
 2          already been opened in Case No. P-20-103708-E, whereby Lisa M. Lee ("Lee") was appointed
 3          Special Administrator by court order on October 16, 2020.
 4   3.     Subsequently, upon learning of the prior appointment of Lee, McMaster filed a Motion to
 5          Consolidate and to withdraw from further representation of the Dalacas Probate Estate (the
 6          "Motion to Consolidate and Withdraw").

 7   4.     A hearing on the Motion to Consolidate and Withdraw has been scheduled for April 2, 2021.
 8 5.       This Stipulation is necessary to allow the Probate Court to determine the proper party to defend
 9          or respond to the Complaint.
10   6.     McMaster and Plaintiff have stipulated that McMaster's responsive pleading or answer will be
11          due on April 9, 2021.
12          THEREFORE, IT IS SO STIPULATED AND AGREED that time for Robert 0. McMaster
13   to file an answer and/or responsive pleading shall be extended to April 9, 2021.
14   DATED this 1th day of February, 2021
15                                                GOLDSMITH & GUYMON, P.C.
16
17                                                Isl John L. Waite III
                                                  John L. Waite III, Esq.
18                                                Nevada Bar No. 15110
                                                  2055 Village Center Circle
19                                                Las Vegas, Nevada 89134
                                                  Attorneys for Robert 0. McMaster as
20                                                Special Administrator of the Estate of
                                                  Dernetrios A. Dalacas
21
22   DATED this 1th day of February, 2021
23                                                WILSON, ELSER, MOSKOWITZ, EDELMAN &
                                                  DICKERLLP
24    IT IS SO ORDERED.
25                                                Isl Chad C. Butterfield
                                                  Chad C. Butterfield, Esq.
26    ________________________                    Nevada Bar No. 10532
      U.S. MAGISTRATE JUDGE                       6689 Las Vegas Blvd. South, Suite 200
27                                                Las Vegas, Nevada 89119
                                                  Attorneys for Plaintiff
28    Dated: February 18, 2021


                                                       2
